Barney, C.J.
This is an interlocutory appeal to review the denial of a motion to disqualify the prosecutor’s office in these juvenile proceedings. The situation arose from public statements made by the state’s attorney about the prosecution of this case to a legislative committee investigating the juvenile law. Extended comment on the remarks would serve no useful purpose. The lower court made full findings, presently within the strictures of confidentiality called for by 33 V.S.A. § 651(d) and 33 V.S.A. § 663(a). The public press also reported some of the statements relating to the state’s attorney’s avowal to breach those very statutes, as well as those strongly indicating the state’s attorney’s personal belief in the guilt of the juvenile of an admittedly heinous crime, and stating his belief that only an out-of-state facility was the proper place of custody for J. S.
 A majority of the Court is convinced that the evidence demonstrated sufficient prosecutorial impropriety to require disqualification. The law of Vermont has always recognized that the responsibility of the state’s attorney, to carry out his function to represent the sovereignty of the State of Vermont, requires him to act with impartiality and with the objective of doing justice without regard to his personal feelings. If he cannot so act, his responsibility to his position and *232profession requires him to disqualify himself. This is the rule of State v. Hohman, 138 Vt. 502, 505-06, 420 A.2d 852, 855 (1980) (citing Berger v. United States, 295 U.S. 78, 88 (1935)). It has been said that in this nation the law of the land is'-'a-law which hears before it condemns. Strong-statements of the duty of a prosecutor to recognize the rights of a defendant to a fair and impartial trial where the statutory presumption of innocence may operate as the law are found in the Vermont Reports. See State v. Goshea, 137 Vt. 69, 76, 398 A.2d 289, 293-94 (1979). That departures..from the proper role of a prosecutor are destructive to the rights of the parties and result in unnecessary delays and even retrials is noted in State v. Lapham, 135 Vt. 393, 407-08, 377 A.2d 249, 257-58 (1977). As was the case in State v. Jackson, 127 Vt. 237, 238, 246 A.2d 829, 829 (1968), the ruling in this cáse is intended to be seen as a directive as to acceptable conduct of those professionally employed in representing the State before the courts of Vermont.
There is no doubt but that the delay created by this event is regrettable, but the consequences of failing to take steps to remedy the prejudice now would jeopardize the proceedings at a later time when the prospects of delay would be multiplied and the consequences probably more drastic with respect to the rights of the defendant or the people of the State of Vermont or both. It is unconscionable for a prosecutor representing the people of the State of Vermont to undermine rights specifically guaranteed in the Constitution he has taken an oath to uphold.

The order of the lower court in this matter denying disqualification of the office of state’s attorney of Chittenden County is reversed, and that office is disqualified for purposes of this case. State v. Hohman, 138 Vt. 502, 420 A.2d 852 (1980). The concurrent order of the lower court denying dismissal of the action is affirmed.


The hearing in this matter scheduled for August 13, 1981, is continued until further order of this Court. A copy of this entry shall be furnished the Attorney General.